

Exhibit 10.10


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 17, 2019, by and among HOSPITALITY PROPERTIES
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), each of the financial institutions party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 10, 2018 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”); and


WHEREAS, as permitted by Section 12.6. of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms and conditions
of this Amendment (the Credit Agreement as so amended, the “Amended Credit
Agreement”);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is amended as
follows:


(a) The Credit Agreement is hereby amended by adding the following new defined
terms to Section 1.1. thereof in the appropriate alphabetical order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Capital Expenditure Reserves” means, with respect to a Net Lease Retail
Property and for a given period, an amount equal to (a) the aggregate rentable
square footage of all completed space of such Property, times (b) $0.10, times
(c) the number of days in such period, divided by (d) 365; provided, however
that no Capital Expenditure Reserves shall be required with respect to any
portion of a Property which is leased to a third party obligated under such
lease to pay all capital expenditures with respect to such portion of such
Property.
    
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a


    

--------------------------------------------------------------------------------




“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. §382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“First Amendment Date” means September 17, 2019.


“Net Lease Retail Property” means an income producing Property (a) the
improvements on which consist of service-oriented retail property, together with
any incidental improvements on such Property operated in connection therewith
and (b) that is leased to a commercial tenant pursuant to a Triple Net Lease.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
    
(b)The Credit Agreement is hereby amended by restating each of the following
definitions in Section 1.1. thereof in its entirety as follows:


“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum,
without duplication, of (a) any FF&E Reserves to the extent included in EBITDA,
(b) the excess, if any, with respect to each Hotel or Hotel Pool (as applicable)
of such Person, of (i) 4.0% of total gross room revenues of such Hotel or Hotel
Pool for such period over (ii) the FF&E Reserve actually funded during such
period or prefunded for such period by the Operator or the Borrower or its
Subsidiaries with respect to such Hotel or Hotel Pool pursuant to the applicable
Lease, Management Agreement or any related Ancillary Agreement, (c) the excess,
if any, with respect to each Travel Center of such Person, of (i) $150,000 per
annum for such Travel Center (such amount to be appropriately adjusted if such
period is not a year in duration) over (ii) the FF&E Reserve actually funded or
prefunded by the Operator or the Borrower during such period with respect to
such Property pursuant to the applicable Lease or any related Ancillary
Agreement, (d) Capital Expenditure Reserves for such period and (e) to the
extent included in EBITDA, replacement reserves for any Other Properties.


“Capitalization Rate” means (a) 7.25% for Hotels located in central business
districts of New York, New York, Washington D.C., Chicago, Illinois, Boston,
Massachusetts, San Francisco, California, Los Angeles, California, Seattle,
Washington, Miami, Florida and San Diego, California, (b) 8.00% for all other
Hotels, (c) 7.50% for Net Lease Retail Properties and (d) 8.75% for Travel
Centers and Other Properties.
    
“Other Property” means an income producing Property (a) that is not a Hotel,
Travel Center or Net Lease Retail Property, (b) the improvements on which
consist of industrial developments, office space and other commercial
developments (but excluding residential developments), together with any
incidental improvements on such Property operated in connection therewith and
(c) that is leased to a commercial tenant pursuant to a Triple Net Lease.


“Total Asset Value” means, on any date of determination, the sum of the
following (without duplication) of the Borrower and its Subsidiaries for the
four fiscal quarters most


- 2 -



--------------------------------------------------------------------------------




recently ended: (a)(i) with respect to all Properties owned (or leased pursuant
to a Ground Lease) by the Borrower or any Subsidiary for one or more fiscal
quarters, Adjusted EBITDA attributable to such Properties for such period
divided by (ii) the applicable Capitalization Rate; (b) the purchase price paid
for any Property acquired during such period (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements but including amounts retained as Operator Deposits
and prior to allocations of property purchase prices pursuant to FASB ASC 805
and the like); provided that (x) once any such Property is included in the
determination of Total Asset Value pursuant to the preceding clause (a) it may
not thereafter be included under this clause (b) and (y) any Property the value
of which was determined under clause (a) of this definition in the Existing
Credit Agreement may not be valued under this clause (b); (c) the value of the
Borrower’s equity Investments in RMR Inc. as of the end of such period, such
value determined at Fair Market Value; (d) all cash and cash equivalents as of
the end of such period; (e) accounts receivable that are not (i) owing in excess
of 90 days as of the end of such period or (ii) being contested in writing by
the obligor in respect thereof (in which case only such portion being contested
shall be excluded from Total Asset Value); (f) prepaid taxes and operating
expenses as of the end of such period; (g) the book value of all Developable
Property and Assets Under Development as of the end of such period; (h) the book
value of all other tangible assets (excluding land or other real property) as of
the end of such period; (i) the book value of all Mortgage Notes as of the end
of such period; and (j) the Borrower’s Ownership Share of the preceding items
(other than those referred to in clause (c)) of any Unconsolidated Affiliate of
the Borrower. For purposes of determining Total Asset Value, to the extent the
amount of Total Asset Value attributable to (v) Unconsolidated Affiliates would
exceed 10.0% of Total Asset Value, (w) Assets Under Development (determined as
the aggregate Construction Budget for all such Assets Under Development) would
exceed 15.0% of Total Asset Value, (x) Properties subject to a ground lease
would exceed 15.0% of Total Asset Value, (y) Mortgage Receivables would exceed
5.0% of Total Asset Value and (z) Unimproved Land would exceed 5.0% of Total
Asset Value, in each case, such excess shall be excluded. For purposes of
determining Total Asset Value, to the extent the aggregate value of the items
described in the immediately preceding clauses (v), (w), (x), (y) and (z) would
account for more than 30% of Total Asset Value, such excess shall be excluded.
To the extent that the value of the Borrower’s equity Investments in RMR Inc.
would in the aggregate account for more than 3.0% of Total Asset Value, such
excess shall be excluded. Notwithstanding the foregoing, for purposes of
determining Total Asset Value at any time, (i) the Borrower may, in addition to
the Properties referred to in the immediately preceding clause (b), include the
purchase price paid for any Property acquired during the period following the
end of the fiscal quarter most recently ended through the time of such
determination (less any amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements at the
time of such determination, but including amounts retained as Operator Deposits
and prior to allocations of property purchase prices pursuant to FASB ASC 805
and the like, each at the time of such determination); provided, that if the
Borrower elects to include the purchase price paid for any Property acquired
during the period following the end of the fiscal quarter most recently ended
through the time of such determination as permitted by this clause (i), then the
Borrower must exclude from the determination of Total Asset Value the Adjusted
EBITDA, the purchase price or the book value, as applicable, of any Property
disposed of by the Borrower during such period and (ii) for purposes of the
immediately preceding clause (d), the amount of cash and cash equivalents shall
be calculated as of such date of determination rather than as of the end of the
fiscal quarter most recently ended.


- 3 -



--------------------------------------------------------------------------------






“Unencumbered Asset” means each Property, whether Hotel, Travel Center, Net
Lease Retail Property or Other Property, that satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such Property is not an
Asset Under Development and is in service; (c) neither such Property, nor any
interest of the Borrower or such Wholly Owned Subsidiary therein, is subject to
any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) and (e) through (j) of the definition thereof) or to any Negative
Pledge, other than Negative Pledges permitted pursuant to Section 9.2.(b)(iii)
and Section 9.2.(b)(iv); (d) neither such Property, nor if such Property is
owned or leased by a Subsidiary, any of the Borrower's direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(j) of the definition thereof) or (ii) any Negative Pledge, other than Negative
Pledges permitted pursuant to Section 9.2.(b)(iii) and Section 9.2.(b)(iv); (e)
if such Property is owned or leased by a Subsidiary, such Subsidiary has not
directly or indirectly guarantied or assumed liability for any Indebtedness of
any Subsidiary except lessee deposits for which a Subsidiary is responsible; (f)
such Property is free of structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters which,
individually or collectively, materially impair the value of such Property; (g)
such Property shall be subject to agreements containing terms and conditions
which provide the Borrower or a Subsidiary with substantially the same benefits
and risks as Operating Agreements and Ancillary Agreements of Unencumbered
Assets as of the Agreement Date, or otherwise on commercially reasonable terms
and conditions; (h) the lessee or operator is not more than 60 days past due
with respect to any payment obligations under any Lease or Operating Agreement
for such Property (after taking into account application of any security
deposit); and (i) such Property (i) has been designated by the Borrower as an
“Unencumbered Asset” on Item 6.1.(z) of the Borrower Letter or on an
Unencumbered Asset Certificate delivered by the Borrower to the Administrative
Agent pursuant to Section 8.3. and (ii) has not been removed voluntarily by the
Borrower from “Unencumbered Assets”. Notwithstanding the immediately preceding
sentence, a Property owned by a Foreign Subsidiary that is a Wholly Owned
Subsidiary will be considered to be an Unencumbered Asset so long as: (1) such
Property is (i) owned in fee simple (or the legal equivalent in the jurisdiction
where such Property is located) by such Foreign Subsidiary or (ii) leased solely
by such Foreign Subsidiary pursuant to a long-term lease having terms and
conditions reasonably acceptable to the Administrative Agent; (2) all of the
issued and outstanding Equity Interests of such Foreign Subsidiary are legally
and beneficially owned by one or more of the Borrower and Wholly Owned
Subsidiaries; (3) such Foreign Subsidiary has no Indebtedness other than
(x) Nonrecourse Indebtedness and (y) other Indebtedness in an aggregate
outstanding principal amount of less than 2.0% of the value of the assets of
such Foreign Subsidiary (such value to be determined in a manner consistent with
the definition of Total Asset Value or, if not contemplated under the definition
of Total Asset Value, in a manner acceptable to the Administrative Agent);
(4) neither such Property, nor any interest of such Foreign Subsidiary therein,
is subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or to any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iii) and Section 9.2.(b)(iv); and (5) such Property satisfies the
requirements set forth in the immediately preceding clauses (b), (c), (d), (e),
(f), (g), (h) and (i).




- 4 -



--------------------------------------------------------------------------------




“Unencumbered Asset Value” means, on any date of determination, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the four fiscal quarters most recently ended attributable to
Unencumbered Assets owned or leased by the Borrower or any Subsidiary for one or
more fiscal quarters of the Borrower divided by (ii) the applicable
Capitalization Rate; (c) the purchase price paid for any Unencumbered Asset
acquired during such period (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements); provided that (x) once any such Unencumbered Asset is included in
the determination of Unencumbered Asset Value pursuant to the preceding
clause (b) it may not thereafter be included under this clause (c) and (y) any
Unencumbered Asset the value of which was determined under clause (b) of this
definition in the Existing Credit Agreement may not be valued under this
clause (c); (d) the book value of all Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note
(i) where the obligor is more than 30 days past due with respect to any payment
obligation or (ii) secured by a Non-Domestic Property); and (e) the value of the
Equity Interests in RMR Inc. owned by the Borrower, such value determined at
Fair Market Value, so long as such Equity Interests are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c) or
clauses (e) through (j) of the definition thereof) or to any Negative Pledge
(other than certain Negative Pledges permitted under clause (iv) of Section
9.2(b)). To the extent that (w) the sum of the book value of Unencumbered
Mortgage Notes would, in the aggregate, account for more than 10.0% of
Unencumbered Asset Value, such excess shall be excluded; (x) Properties leased
by the Borrower or a Wholly Owned Subsidiary pursuant to a Ground Lease having a
remaining term of less than 30 years (taking into account extensions which may
be effected by the lessee without the consent of the lessor) would, in the
aggregate, account for more than 10.0% of Unencumbered Asset Value, such excess
shall be excluded; (y) Non-Domestic Properties would, in the aggregate, account
for more than 20.0% of Unencumbered Asset Value, such excess shall be excluded;
and (z) Other Properties would, in the aggregate, account for more than 20.0% of
Unencumbered Asset Value, such excess shall be excluded. In addition, to the
extent that the value of the Equity Interests of RMR Inc. owned by the Borrower
would in the aggregate account for more than 3.0% of Unencumbered Asset Value,
such excess shall be excluded. If an Unencumbered Asset or Unencumbered Mortgage
Note is not owned as of the last day of a quarter then such asset shall be
excluded from the foregoing calculations. Notwithstanding the foregoing, for
purposes of determining Unencumbered Asset Value at any time, (i) the Borrower
may, in addition to the Unencumbered Assets referred to in the immediately
preceding clause (c), include the purchase price paid for any Unencumbered Asset
acquired during the period following the end of the fiscal quarter most recently
ended through the time of such determination (less any such amounts paid during
such period as a purchase price adjustment or held in escrow at the time of such
determination, retained as a contingency reserve at the time of such
determination, or subject to other similar arrangements, each at the time of
such determination); provided, that if the Borrower elects to include the
purchase price paid for any Unencumbered Asset acquired during the period
following the end of the fiscal quarter most recently ended through the time of
such determination as permitted by this clause (i), then the Borrower must
exclude from the determination of Unencumbered Asset Value Adjusted EBITDA or
the purchase price, as applicable, of any Unencumbered Asset disposed of by the
Borrower during such period and (ii) for purposes of the immediately preceding
clause (a), the amount of unrestricted cash shall be calculated as of such date
of determination rather than as of the end of the fiscal quarter most recently
ended.


- 5 -



--------------------------------------------------------------------------------






(c)     The Credit Agreement is hereby amended by restating Section 6.1.(u)
thereof in its entirety to read as follows:


(u)    Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged substantially in the business of the acquisition, financing, ownership,
development, leasing and tenancy (through TRSs) of lodging, service-oriented
retail and travel related properties and other businesses activities incidental
thereto.
    
(d)    The Credit Agreement is hereby amended by adding the following Section
6.1.(bb) to read as follows:


(bb)    Beneficial Ownership Certification. As of the First Amendment Date, all
information included in the Beneficial Ownership Certification is true and
correct to the knowledge of the officer of the Borrower that executes such
certification.


(e)    The Credit Agreement is hereby amended by adding the following sentence
to the end of Section 7.2. thereof:


The Borrower will (a) notify the Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and (b) promptly
upon the reasonable request of the Administrative Agent or any Lender, provide
the Administrative Agent or such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.


(f)    The Credit Agreement is hereby amended by restating Section 9.1.(b) to
read as follows:


(b)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower most
recently ending and the three immediately preceding fiscal quarters to
(ii) Fixed Charges for such period, to be less than 1.50 to 1.00 at any time.


(g)    The Credit Agreement is hereby amended by restating Section 9.1.(e) to
read as follows:


(e)    Unencumbered Interest Coverage Ratio. The Borrower shall not permit the
ratio of (i) Unencumbered EBITDA for the fiscal quarter of the Borrower most
recently ending and the three immediately preceding fiscal quarters to
(ii) Unsecured Debt Service for such period, to be less than 1.75 to 1.00 at any
time.


(h)    The Credit Agreement is hereby amended by restating Section 10.1.(d)(ii)
and Section 10.1.(d)(iii) to read as follows:


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of customary non‑default mandatory


- 6 -



--------------------------------------------------------------------------------




prepayment requirements associated with asset sales, casualty events or debt or
equity issuances); or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity (other
than as a result of customary non‑default mandatory prepayment requirements
associated with asset sales, casualty events or debt or equity issuances).


(i)    The Credit Agreement is hereby amended by replacing the word “powers”
with “Powers” in the first sentence of Section 12.21.


(j)     The Credit Agreement is hereby amended by adding the following Section
12.22. to read as follows:


Section 12.22. Acknowledgement Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


- 7 -



--------------------------------------------------------------------------------






Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the truth and accuracy of the representations set forth in Section 3 below
and receipt by the Administrative Agent of the following, each of which shall be
in form and substance satisfactory to the Administrative Agent;


(a)    A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders;
    
(b)    A certificate of the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to the transactions hereby, that (i) no
Default or Event of Default shall be in existence and (ii) the representations
and warranties made or deemed made by the Borrower or any other Loan Party in
any Loan Document to which such Loan Party is a party shall be true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on the date hereof except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement;


(c)    Evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid;


(d)    Each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Loan Party or Subsidiary, in each case, at
least five (5) Business Days prior to the First Amendment Date; and


(e)     Such other documents, agreements, instruments, certificates or other
confirmations as the Administrative Agent may reasonably request.


Section 3. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Amended Credit Agreement in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and each of this
Amendment and the Amended Credit Agreement is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Amended Credit Agreement in accordance with their respective terms, do not and
will not, by the passage of time, the giving of notice or otherwise: (i) require
any Governmental Approval or violate any Applicable Law (including Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default


- 8 -



--------------------------------------------------------------------------------




under the organizational documents of Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party other than in favor of the Administrative Agent for its
benefit and the benefit of the Lenders and the Issuing Bank.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement, as
amended by this Amendment. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendment contained herein shall be deemed to have prospective
application only. The Credit Agreement (as amended hereby) is hereby ratified
and confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement (as amended
hereby) or any other Loan Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.




[Signatures on Next Page]




- 9 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.


HOSPITALITY PROPERTIES TRUST




By: /s/ Brian Donley                                          
Name: Brian Donley                                     
Title: Chief Financial Officer and Treasurer


























[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank
and as a Lender




By: /s/ Anand J. Jobanputra                                 
Name: Anand J. Jobanputra                            
Title: Senior Vice President                            
Hospitality Finance Group                    
Wells Fargo Bank, N.A.                        











